Citation Nr: 0125869	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  00-22 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1991, for the grant of service connection for 
nephrolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty October 1966 to October 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 2000 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that implemented a June 2000 Board decision that 
granted service connection for nephrolithiasis, effective 
December 19, 1991.  The veteran perfected a timely appeal as 
to the effective date assigned for the grant of service 
connection for this condition.


FINDINGS OF FACT

1.  The veteran was separated from active military service in 
October 1968.

2.  By decisions dated in January 1969, the RO denied an 
October 1968 claim of service connection for a kidney 
disorder.  The veteran was notified of the RO's decision and 
given his appellate rights, but did not initiate an appeal 
within one year.

3.  The veteran thereafter filed an application to reopen a 
claim of service connection for nephrolithiasis (claimed as a 
kidney disorder) on December 19, 1991.


CONCLUSION OF LAW

An effective date earlier than December 19, 1991, for the 
grant of service connection for nephrolithiasis is not 
warranted.  38 U.S.C.A. §§ 1110, 5101, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.158, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative claim that the veteran is 
entitled to an earlier effective date for the grant of 
service connection for nephrolithiasis dating back to the 
veteran's separation from military service.  Specifically, 
they argue that, in 1968, within one year of the veteran's 
separation from military service, the veteran filed his 
original claim of service connection for a kidney disorder 
and that the subsequent grant should date back to this time.  
It is also requested that the veteran be afforded the benefit 
of the doubt. 

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides:

[t]he effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (2001) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.  The date of claim is the 
date of receipt.  38 U.S.C.A. § 5110(a).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  Id; also see Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992) (the provisions of 
38 U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  "'Application' is not defined in 
the statute.  However, in the regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.'").

Where evidence requested in connection with an original 
claim, a claim for an increase, or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned, and benefits may not be paid earlier 
than the date of filing of a new claim.  38 C.F.R. 
§ 3.158(a).

The veteran separated from military service in October 1968.  
Later that same month, he filed with the RO a VA Form 21-526, 
Application for Compensation or Pension.  The October 1968 
application was signed by the veteran and dated October 23, 
1968, and was received at the RO the following day.  Under 
the heading "Nature of Sickness . . ." (Box 18) the veteran 
typed, among other things, "kidney condition and lower back 
strain."

On January 13, 1969, the RO, after obtaining a VA examination 
of the veteran in December 1968, issued a decision that 
denied service connection for, among other things, a kidney 
disorder.  Notice of that decision was sent to the veteran 
latter in that month. 

The veteran did not initiate an appeal within one year of any 
of the above-noted RO decision.  Accordingly, it became 
final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2001).  
Consequently, the effective date for service connection for 
nephrolithiasis may be no earlier than a new application.  
See 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.400 (2001).

As to when a new application was first received by the RO, 
the Board notes that the post-January 1969 record is 
otherwise silent as to a kidney disorder until December 19, 
1991.  Specifically, the first time any documentation was 
added to the claims file following the January 1969 RO 
decision was in April 1971.  At that time, the record shows 
that the RO received copies of the veteran's DD Form 214, DD 
Form 215, and marriage license.  Thereafter, the next time 
documentation was added to the claims file was on 
December 19, 1991.  At that time, the veteran filed with the 
RO a VA Form 21-526, Application for Compensation or Pension, 
in which, under the heading "Nature of Sickness . . ." (Box 
24), the veteran typed, among other things, "kidney[.]" 

The salient point to be made, as to the veteran's claim for 
an earlier effective date, is that a new formal application 
was not filed until December 19, 1991.  38 C.F.R. § 3.151, 
3.155.  Therefore, the veteran's claim must be denied unless 
the record contains an earlier informal claim.  38 C.F.R. 
§ 3.155.

In this case, however, there is no evidence of any such 
earlier informal claim.  As indicated above, following 
military service, the veteran filed the October 1968 
application.  But, as noted above, this application was 
denied by the RO in a January 1969 decision that became final 
when not appealed by the veteran.  Moreover, while the RO in 
April 1971 obtained copies of the veteran's DD Form 214, DD 
Form 215, and marriage license, none of these documents can 
act as an informal claim because they did indicate an intent 
to apply for one or more VA benefits.  38 C.F.R. § 3.155.

In addition, the veteran neither alleges nor does the record 
indicate that he received pre-December 1991 treatment for 
nephrolithiasis at a VA medical center (VAMC).  In this 
regard, the Board notes that at his December 1968 VA 
examination, the veteran reported, under the heading "name 
and history of doctors or hospital," "none[.]"  Likewise, the 
December 19, 1991, formal application for benefits did not 
list any earlier VA treatment.  Similarly, when examined by 
VA in February 1992, the veteran neither reported VA 
treatment for nephrolithiasis nor did examinations disclose 
nephrolithiasis.  Thereafter, at a February 1995 VA 
examination, the veteran's treatment for kidney problems was 
reported and he was diagnosed with nephrolithiasis.  Indeed, 
the history taken by the February 1995 VA examiner did not 
show earlier VA treatment for his nephrolithiasis.  Moreover, 
although the veteran thereafter underwent VA examinations in 
October 1995 and February 1998, no information was obtained 
at those times that was relevant to his complaints, 
diagnoses, or treatment for nephrolithiasis.

Likewise, lay statements received by the RO in August 1992 
did not provide any information regarding the veteran's 
complaints, diagnoses, or treatment for nephrolithiasis.

Furthermore, the Board notes that the RO received, on 
December 19, 1991, private treatment records from, among 
others, Medical Associates, Inc. (dated from September 1973 
to August 1987); in January 1995, a letter from Benjamin K. 
Ward, M.D. (dated in December 1995); in June 1995, private 
treatment records from Dr. Benton Williams (dated from June 
1964 to March 1995); in November 1995, private treatment 
records from Florence Urological Association (dated from July 
1981 to August 1995); in December 1995, additional records 
from Dr. Williams (dated in October 1985, December 1994, and 
December 1995); and, in August 1997 a record from Georgetown 
Memorial Hospital (dated in June 1997).  However, although 
some of these records show that the veteran's complaints, 
diagnoses, or treatment for kidney problems, none were 
received prior to December 19, 1991, and none indicated any 
pre-December 1991 VA treatment for nephrolithiasis or other 
kidney disorder.  38 C.F.R. § 3.155.

Similarly, the record does not show and the veteran does not 
claim that the veteran, his representative, or anyone else 
authorized to act on the veteran's behalf filed a claim for 
nephrolithiasis or any other kidney disorder at some time 
prior to December 1991.  Furthermore, the record shows that 
the RO, in its March 1995 decision, first granted service 
connection for sarcoidosis (the service connected disability 
that caused the veteran's nephrolithiasis) and this grant was 
only made effective from December 19, 1991.

The Board is sympathetic to the veteran's assertions.  
However, as the record in this case clearly is devoid of any 
communication that can be construed as a claim for service 
connection for nephrolithiasis prior to December 1991, there 
simply is no legal basis for assignment of an effective 
earlier than the date of claim, which, in this case, is 
December 19, 1991.  Hence, the claim must be denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Although the RO has not considered the claim in light of the 
new law, a remand for this purpose is unnecessary.  The 
veteran was notified in the statement of the case of the 
governing laws and regulations affecting the establishment of 
effective dates.  These provisions address the key issue in 
this case, which is the appropriate effective date for the 
grant of service connection for nephrolithiasis.  Moreover, 
and most significantly, in a July 2001 statement in support 
of claim and in a July 2001 contact report, the veteran 
confirmed that he had been given notice of the Veterans 
Claims Assistance Act of 2000 and stated that there was no 
additional evidence that should be secured prior to his 
appeal going to the Board.  Thus, under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to an effective date prior to December 19, 1991, 
for the award of service connection for nephrolithiasis is 
denied.


REMAND

The Board notes that the veteran, in May 1995, filed a notice 
of disagreement (NOD) with the RO's March 1995 decision, 
challenging the effective date assigned for his pulmonary 
sarcoidosis.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(any expression of a desire for review suffices as a NOD).  
However, a statement of the case addressing this issue has 
not been issued by the RO.  38 C.F.R. §§ 19.29, 19.30 (2001).  
Under these circumstances, the Board is required to remand 
this claim to the RO for the issuance of a Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this issue is REMANDED to the RO for the 
following actions:

The RO should issue a statement of the 
case with respect to the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
pulmonary sarcoidosis, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran may submit additional 
evidence or argument with respect to this issue.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

